Citation Nr: 0620192	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  05-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the RO 
that denied the veteran's claim for service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.  

In August 2005, the veteran provided testimony during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his March 2005 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at a local VA office 
(Travel Board hearing).  In May 2005, the RO received the 
veteran's signed form accepting a videoconference hearing in 
lieu of a Travel Board hearing.  In November 2005 
correspondence, the veteran's representative notified the RO 
of the veteran's intent to withdraw his request for a Board 
videoconference hearing.  Thereafter, in a December 2005 
letter to the veteran, the RO requested that the veteran 
confirm his withdrawal of a videoconference hearing before 
the Board by signing and dating an accompanying VA Form 21-
4138.  In December 2005, the RO received an unsigned copy of 
the VA Form 21-4138.
 
Thus, the Board finds that the veteran has not withdrawn his 
request for a videoconference hearing.  Pursuant to 38 C.F.R. 
§ 20.700 (2005), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules the veteran for videoconference hearings, a remand 
of the claim on appeal to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing in accordance 
with his May 2005 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


